DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kelsey on 04/7/21.
The application has been amended as follows utilizing the amendments filed on 1/4/21: 
Claim 1
at line 21 prior to “only to the inner faces” delete -–[[torque]]– and insert –[a force]–
at line 36 after “pin and” delete –[[apply torque]]– and insert –[ applies a force]–
Claim 24
at line 13 after “end surface, the” delete –[[third]]– and insert –[second]–
at line 19 after “applies” delete –[[torque]]– and insert –[a force]–
Key: [[text]] = deleted text; [text] = inserted text 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention pertains to a kit of several twist drivable pins and several pin drivers wherein two of the pins have visual markings surrounding a drive bore having a cross-sectional shape on the pin that  match the cross sectional shape of the driving end of one of the in drivers.  All of the cross sectional shapes of the bores in the pins have the same shape, and wherein the cross sectional shape of all the drivers are not the same.  In addition, the driving end of the pin driver only imparts a force on the bore of the pins meant to drive the pin into place.
The closest prior art of record appears to be: Luks et al (US Patent 6368322B1).  Luks demonstrates a series of pins and their respective pin drivers wherein some of the pins have visual markings surrounding a bore.  However, Luks fails to disclose that all the bores of the pins have the same cross-sectional shape or wherein the driving end of the pin driver only imparts a force into the bore of the pin.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775